Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Andrew Langsam, on July 1, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claim 42 has been amended as shown below.  Claims 43-44 have been canceled as shown below.  Claims 1-41, 45 and 46 remain as shown in the claim set filed on June 14, 2022.  Of these claims, claims 1-26 have been canceled.   

42.  (currently amended) A process of preparing a biofilm disrupting composition according to claim 27, which process comprises combining the the , the and the thickener, to form said composition, wherein the components, after being combined, form a gel.

43 – 44.  (canceled)
 
The following is an examiner’s statement of reasons for allowance.  The claims as amended by Applicants in their Response of June 14, 2022 are free of the prior art.  As discussed by Applicants, the composition of Boehm et al. (US 2006/0162722 A1) is not a gel.  Even comprising the methyl cellulose of Tennenbaum et al. (WO 02/09639 A2) as the cellulose derivative, this composition is not a gel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-06-23